DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2020/0062199 A1 in view of Mori US 2011/0084702 A1.

Regarding claim 1, Kwon does not explicitly teach an equipment sensing circuit board, and a multiplexer.
Kwon teaches an equipment sensing circuit (fig. 1, power control system of the electronic control unit, par. [0036]), equipped on a semiconductor equipment (fig. 1, electronic control unit 100, par. [0036]), wherein the equipment sensing circuit board comprises: a main sensor (fig. 2, current-sensing unit 410, par. [0039]), configured to monitor an operation of the semiconductor 5equipment (fig. 1, main circuit 900, par. [0039]), for obtaining a main sensing signal (detect the temperature of and/or current flowing in the main circuit , par. [0039]); a backup sensor (fig. 2, current-sensing unit 510, par. [0040]), configured to monitor the operation of the semiconductor equipment (100) for obtaining a backup sensing signal (detect the temperature of and/or current flowing in the auxiliary circuit, par. [0040]); a first electronic fuse (fig. 1, fuse 400, par. [0036]), disposed on the main sensor (410) to output a first state signal (transmit information about the failure occurrence situation to the power control unit 600, par. [0039]); 10a second electronic fuse (fig. 1, fuse 500, par. [0036]), disposed on the backup sensor (fig. 2, current-sensing unit 510, par. [0040]) to output a second state signal (transmit information about the failure occurrence situation to the power control unit 600, par. [0040]); and switch, connected to the main sensor, the backup sensor, the first electronic fuse and the second electronic fuse, wherein the switch selects to output the main sensing signal or the backup sensing signal according to a 15combination of the first state signal and the second state signal (fig. 1, power control unit 600 may be connected to the main electronic fuse 400 and to the auxiliary electronic fuse 500, and may control the ON/OFF operation, par. [0041]-[0042], [0050]-[0051]).  
Mori teaches an equipment sensing circuit board (fig. 2, circuit board 27, par. [0045]), and a multiplexer (fig. 2, multiplexer 12, par. [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a multiplexer which outputs one channel of input data from among a plurality of channels of input data, utilizing channel selection control signals and an enable/disable control signal, with logical gating to control enabling and disabling of the multiplexer output, as taught in Mori in modifying the apparatus of Kwon. The motivation would be transmit signals over a single shared medium in order to optimize efficiency and decrease the total cost of communication.

Regarding claim 10, Kwon does not teach an operation method of an equipment sensing circuit board and a multiplexer.
Kwon teaches wherein the equipment sensing circuit (fig. 1, power control system of the electronic control unit, par. [0036]), is disposed on a semiconductor equipment (fig. 1, electronic control unit 100, par. [0036]), and the operation method of the equipment sensing circuit comprises: 17monitoring, by a main sensor (fig. 2, current-sensing unit 410, par. [0039]), an operation of the semiconductor equipment to obtain a main sensing signal (detect the temperature of and/or current flowing in the main circuit , par. [0039]); monitoring, by a backup sensor (fig. 2, current-sensing unit 510, par. [0040]), the operation of the semiconductor equipment to obtain a backup sensing signal (detect the temperature of and/or current flowing in the auxiliary circuit, par. [0040]); 5obtaining a first state signal (transmit information about the failure occurrence situation to the power control unit 600, par. [0039]) of a first electronic fuse (fig. 1, fuse 400, par. [0036]) which is disposed on the main sensor; obtaining a second state signal (transmit information about the failure occurrence situation to the power control unit 600, par. [0040]) of a second electronic fuse (fig. 1, fuse 500, par. [0036]) which is disposed on the backup sensor; and selecting, by a switch to output the main sensing signal or the 10backup sensing signal according to a combination of the first state signal and the second state signal (fig. 1, power control unit 600 may be connected to the main electronic fuse 400 and to the auxiliary electronic fuse 500, and may control the ON/OFF operation, par. [0041]-[0042], [0050]-[0051]).  
Mori teaches an equipment sensing circuit board (fig. 2, circuit board 27, par. [0045]), and a multiplexer (fig. 2, multiplexer 12, par. [0063]).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 3, 12, Mori further teaches wherein the first state signal is a one bit signal (fig. 4, main electronic fuse 400 that a failure occurs (transmit failure notification or not), par. [0041]-[0042], [0050]-[0051]), and the second state signal is a one bit signal (fig. 4, main electronic fuse 500 that a failure occurs (transmit failure notification or not), par. [0041]-[0042], [0050]-[0051]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 4, 13, Mori further teaches wherein the main sensor and the backup sensor are identical (fig. 1, first and the second sensors 102-1, 102-2 need not be magnetic field sensors but can be of arbitrary (but the same) type, par. [0046]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 5, 14, Kwon and Mori do not teach wherein 10the first state signal and the second state signal are continuously provided. Kwon further teaches wherein 10the first state signal and the second state signal are continuously provided (fig. 4, par. [0050]-[0051]).

Claim(s) 2, 6, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of as Mori applied to claim 1/10 above, and further in view of Park et al. US 5,045,714 A (hereinafter referred to as Park).

Regarding claim 2, Kwon and Mori teaches the equipment sensing circuit board according to claim 1, Kwon and Mori do not teach wherein the main sensor is connected to two input ends of the multiplexer, and the backup sensor is connected to another two input ends of the multiplexer.  
However Park teaches wherein the multiplexer (fig. 3, 4-to-1 multiplexer, col. 3, ln. 18-28).
	Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus (multiplexer) is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  See MPEP 2106 and 2111.04.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a multiplexer which outputs one channel of input data from among a plurality of channels of input data, utilizing channel selection control signals and an enable/disable control signal, with logical gating to control enabling and disabling of the multiplexer output, as taught in Park in modifying the apparatus of Kwon and Mori. The motivation would be circuit simplification with improved response time and reduced signal distortion.

Regarding claim 6, 15, Kwon and Mori do not teach, wherein the multiplexer is a 4-to-1 multiplexer.  
Park teaches the multiplexer is a 4-to-1 multiplexer (fig. 3, 4-to-1 multiplexer, col. 3, ln. 18-28).
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 11, Kwon and Mori teaches the operation method of the equipment sensing circuit board according to claim 10, Kwon and Mori do not teach wherein the main sensor is connected to two input ends 15of the multiplexer, and the backup sensor is connected to another two input ends of the multiplexer.  
However Park teaches wherein the multiplexer (fig. 3, 4-to-1 multiplexer, col. 3, ln. 18-28).
	Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus (multiplexer) is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  See MPEP 2106 and 2111.04.
The references are combined for the same reason already applied in the rejection of claim 2.

Claim(s) 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of as Mori applied to claim 1/10 above, and further in view of Motz et al. US 2018/0247522 A1 (hereinafter referred to as Motz).

Regarding claim 7, Kwon and Mori do not teach further comprising: 16an analog-to-digital circuit, having a main channel and a backup channel; a microprocessor, configured to monitor the main channel for obtaining a channel status signal; and 5a de-multiplexer, connected to the multiplexer, the analog-to-digital circuit and the microprocessor, wherein the de-multiplexer selects the main channel or the backup channel.  
However Motz teaches further comprising: 16an analog-to-digital circuit (fig. 3, ADC1 and ADC2, par. [0057]), having a main channel (fig. 4, sample stream 410 corresponds to the output of the first ADC 306-1, par. [0061]) and a backup channel (fig. 4, sample stream 420 corresponds to the output of the second ADC 306-2, par. [0061]); a microprocessor (fig. 3, digital signal processor 312-1, par. [0059]), configured to monitor the main channel for obtaining a channel status signal; and 5a de-multiplexer (fig. 3, demultiplexer 316, par. [0059]), connected to the multiplexer, the analog-to-digital circuit and the microprocessor, wherein the de-multiplexer selects the main channel  or the backup channel (420).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide detection method for detecting physical quantities, as taught in Motz in modifying the apparatus of Kwon and Mori. The motivation would be sensor circuit enables improved detection of physical quantities.

Regarding claim 16, Kwon and Mori teaches the operation method of the equipment sensing circuit board 15according to claim 10, Kwon and Mori do not teach further comprising: monitoring a main channel for obtaining a channel status signal; and selecting, by a de-multiplexer, the main channel or the backup channel 19for outputting one of the main sensing signal and the backup sensing signal according to the channel status signal.  
However Motz teaches further comprising: monitoring a main channel (fig. 4, sample stream 410 corresponds to the output of the first ADC 306-1, par. [0061]) for obtaining a channel status signal; and selecting, by a de-multiplexer (fig. 3, demultiplexer 316, par. [0059]), the main channel or the backup channel (fig. 4, sample stream 420 corresponds to the output of the second ADC 306-2, par. [0061]) 19for outputting one of the main sensing signal (fig. 3, 302-1, par. [0057]) and the backup sensing signal (fig. 3, 302-2, par. [0057]) according to the channel status signal (par. [0061]).  
The references are combined for the same reason already applied in the rejection of claim 7.

Regarding claim  108, 17, Kwon, Mori and Motz teaches the claimed invention except for channel status signal is a one bit signal. It would have been an obvious matter of design choice to channel status signal is a one bit signal, since applicant has not disclosed that the one bit signal, solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any signal.
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.

Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of as Mori in view of as Motz applied to claim 7/16 above, and further in view of Karthaus GB 2461280 A.

Regarding claim 9, 18, Kwon, Mori and Motz do not teach, wherein the de-multiplexer is an 1-to-2 de-multiplexer.  
Karthaus teaches wherein the de-multiplexer is an 1-to-2 de-multiplexer (fig. 5, 1:2 DEMUX, pg. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a demultiplexer takes a signal as input and provides a plurality of demultiplexed signals, as taught in Karthaus in modifying the apparatus of Kwon, Mori and Motz. The motivation would be improved signal-to-noise ratio and dynamic range.
Response to Arguments
Applicant's arguments filed August 04, 2022 have been fully considered but they are not persuasive. On pages 3-4 of remarks regarding dependent claims 1, 3-5, 10, and 12-14, Applicant recites “… the "power control system" taught by "Kwon" and the "buttery pack and the method for detecting degradation of battery" taught by "Mori" are different from the t equipment sensing circuit board and the operation method thereof as recited by the independent claims 1 and 10 of the present application. The cited references "Kwon" and "Mori", either singularly or in combination, fails to teach, or disclose all of the features and limitations of the independent claims 1 and 10…”. 
The examiner disagrees with the argument since the prior arts element performs the function specified in the claim, and is not excluded by any explicit definition provided in the specification for an equivalent. 
Applicant further recites “…”multiplexer 12" taught by "Mori" merely configured to choose the target (one of the respective secondary battery 1a) subjected the measurements performed by the voltage measuring part 11 or the current measuring part 13, instead of outputting the voltage or the current originally measured by the voltage measuring part 11 or the current measuring part 13”. 
The examiner disagrees, since the  “multiplexer 12" is configured to choose as stated one of the respective secondary battery 1a but also outputs the same selected secondary battery 1a  voltage to be measured  (see "Mori" Fig. 1). 
In response to applicant's argument that ” cited references "Kwon" and "Mori" cannot establish a prima facie case of obviousness over the independent claims 1 and 10 of the present application”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, "Mori"  teaches, or disclose all of the features and limitations of multiplexer, (a multiple input switch) as recited by the independent claims 1 and 10 of the present application.
“Kwon" teaches, or disclose all of the features and limitations of the operation of the multiplexer (switch: power control unit 600) as recited by the independent claims 1 and 10 of the present application. “Kwon": paragraph [0041] “… power control unit 600 may be connected to the main electronic fuse 400 and to the auxiliary electronic fuse 500, and may control the ON/OFF operation of the main electronic fuse 400 and the auxiliary electronic fuse 500 according to whether a failure occurs in each of the main electronic fuse 400 and the auxiliary electronic fuse 500, thereby controlling the power supplied to the electronic control unit 100 …”. Therefore  power control unit 600 operates as a multiplexer (switch) “Kwon": paragraph ([0041]-[0042], [0050]-[0051]). "Mori" teaches a physical device called a multiplexer, “multiplexer 12" paragraph [0063].

Claim 3-5, and 12-14 remains rejected for the reasons set forth above due to its respective dependency from claims 1 or 10.
On pages 4-5 of remarks regarding dependent claims 2, 6, 11 and 15, Applicant recites “…"Park" also fails to teach the same features not taught or suggested by "Kwon" and "Mori" … the input and the output of the multiplexer taught by "Park" are logical control signals (enable/disable) rather than sensing signals”.  The examiner disagrees, claim 2 “…wherein the main sensor is connected to two input ends of the multiplexer, and the backup sensor is connected to another two input ends of the multiplexer.”. In other words "Park" teaches a multiplexer with four data input signal (D0-D3), as required by claim 2. There is no requirement stated in the claim language to indicate what types signals, going further claim 1 and 10, does not disclose the type of signal the sensing signal or the form (analog or digital). The dependence of claim 2 by  "Kwon" and "Mori" has been previously discussed above. Dependent claim 2, 6, 11 and 15 remains rejected for the reasons set forth above due to its respective dependency from claims 1 or 10.
On pages 5-6 of remarks regarding dependent claims 7-8 and 16-17. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the cited references "Kwon", "Mori" and "Motz" manner required to meet the limitations of claims 7-8 and 16-17. Therefore dependent claims 7-8 and 16-17 remains rejected for the reasons set forth above due to its respective dependency from claims 1 or 10.
On pages 6-7 of remarks regarding dependent claims 9 and 18.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the cited references "Kwon", "Mori" and "Karthaus" in a manner required to meet the limitations of claims 9 and 18. Therefore claims 9 and 18 remains rejected for the reasons set forth above due to its respective dependency from claims 1 or 10.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2858    
                                                                                                                                                                                                    /LEE E RODAK/Primary Examiner, Art Unit 2858